NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 18, 2022*
                               Decided January 19, 2022

                                         Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-2283

DONOVAN KROSKA-FLYNN,                               Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Western District of Wisconsin.

      v.                                            18-cv-304-wmc

REED A. RICHARDSON, et al.,                         William M. Conley,
     Defendants-Appellees.                          Judge.

                                       ORDER

       Donovan Kroska-Flynn, a former Wisconsin state prisoner, appeals the denial of
his motions for recruitment of counsel during his unsuccessful lawsuit asserting
medical deliberate indifference on the part of two prison officials. Because the district
court did not abuse its discretion in denying these motions, we affirm.




      *
       We have agreed to decide the case without oral argument because the issues
have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B).
No. 21-2283                                                                        Page 2

       While housed at Stanley Correctional Institution, Kroska-Flynn suffered what he
believes was an infection in his brain. He thinks that the infection was related to a skin
rash. At Stanley, he says, he was regularly seen by medical staff, who saw no signs of
any such infection and attributed his fixation to anxiety. Still, Kroska-Flynn was
persistent, and he eventually received an MRI, which confirmed that there was no
infection. Kroska-Flynn complained to both defendants (the warden and the health
services manager) that he was not receiving adequate medical care but, he insists, they
did nothing to help him. Later, he recounts, a doctor at another prison successfully
treated his rash and, in doing so helped clear up the brain infection.

       Kroska-Flynn sued the officials under 42 U.S.C. § 1983 for deliberate indifference
in denying him medical care for his brain infection. Soon after amending his complaint,
he filed the first of three motions for recruitment of counsel. In this motion, he
explained that he was soon to be released from prison and could no longer rely on his
fellow inmates for legal advice that he regarded as indispensable. In a text order, the
court denied the motion, noting that the matter had not yet been screened and that, if he
were permitted to proceed, he could renew the motion if he continued to believe he
could not litigate the case on his own.

        Kroska-Flynn promptly moved again for recruitment of counsel, this time
alluding to a traumatic brain injury he had suffered and his need for a lawyer’s help in
gathering and presenting evidence. The court denied the request. In a screening order
that allowed him to proceed on his claims against the two defendants, the court
explained that Kroska-Flynn managed to amend his complaint, renew his motion for
recruitment of counsel, and submit filings that reflected an appropriate understanding
of the applicable standards.

        Kroska-Flynn filed his third motion for counsel in connection with multiple other
filings (seeking to obtain a preliminary injunction, to resolve a discovery dispute, and to
amend his complaint a second time). He argued that he could no longer proceed pro se
because the medical issues in his case were complex. The court denied all the motions
(with one exception for a discovery ruling). As for the request for counsel, the court
remained “unconvinced” that litigating this suit was beyond Kroska-Flynn's
capabilities. The court pointed out that his submissions—particularly his filings seeking
a preliminary injunction—demonstrated a capacity to apply the law to the facts of his
case, and the court did not see his case as different from the many other cases in which
pro se litigants challenged their medical care. The court added that it would consider
recruiting a neutral expert to review his medical records if it became clear that medical
No. 21-2283                                                                             Page 3

expertise was necessary for Kroska-Flynn to survive summary judgment or prove his
claims at trial.

      The court ultimately granted the defendants’ motion for summary judgment.
Regarding the health services manager, the court determined that Kroska-Flynn had not
introduced sufficient evidence from which to infer that he had an objectively serious
medical need or that she had ignored it. As for the warden, the court concluded that he
was entitled to defer to the physicians’ treatment decisions.

        Kroska-Flynn devotes his brief on appeal to challenging only the district court’s
denial of his motions to recruit counsel. He maintains that his brain injury made it too
difficult for him to litigate the case by himself and that a lawyer would have helped him
collect the evidence he needed to defeat summary judgment.

       But the court appropriately exercised its discretion in denying Kroska-Flynn’s
motions for counsel. At the time of the first motion, the case was still in its infancy, and
the court reasonably determined at this juncture that it was too early to assess Kroska-
Flynn’s needs. See Romanelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010). The court also
adequately justified its denial of the second motion, noting that Kroska-Flynn’s
submissions up to that point (a motion for a preliminary injunction, discovery motions,
an amended complaint, and a renewed motion for assistance of counsel) showed an
understanding of the applicable standards and an ability to meet the demands of the
case at this stage in the suit. See Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc).
And the court appropriately denied the third motion, explaining that the quality of his
submissions (particularly his motions seeking a preliminary injunction) confirmed that
the complexity of his medical claims did not exceed his capacity to litigate the case on
his own. Id.

        To the extent Kroska-Flynn intends to challenge the court’s summary-judgment
ruling, he has not developed any argument that would provide a basis to disturb the
district court’s order. See FED. R. APP. P. 28(a)(8). We have independently reviewed the
record and, for the reasons stated by the district court, AFFIRM the judgment.